                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


JAMI GOTCHER,
                                           Case No. 2:18-cv-12251
             Plaintiff,
                                           HONORABLE STEPHEN J. MURPHY, III
v.

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
                                       /

                     OPINION AND ORDER
          OVERRULING OBJECTION [31], ADOPTING REPORT
         AND RECOMMENDATION [30], DENYING PLAINTIFF'S
       MOTION FOR SUMMARY JUDGMENT [22], AND GRANTING
     THE COMMISSIONER'S MOTION FOR SUMMARY JUDGMENT [27]

      The Commissioner of the Social Security Administration ("SSA") denied Jami

Gotcher's application for supplemental security income and disability insurance

benefits in a decision issued by an administrative law judge ("ALJ"). ECF 14-2, PgID

65–79. After the SSA Appeals Council declined to review the ruling, Gotcher

appealed. ECF 1.

      The Court referred the matter to Magistrate Judge Elizabeth A. Stafford, and

the parties filed cross-motions for summary judgment. ECF 3, 22, 27. The magistrate

judge issued a report and recommendation ("Report") and advised the Court to deny

Gotcher's motion and grant the Commissioner's motion. ECF 30. Gotcher timely

objected to the Report. ECF 31. After examining the record and considering Gotcher's

objection, the Court concludes that her argument lacks merit. The Court will
therefore overrule Gotcher's objection, adopt the Report's findings, deny Gotcher's

motion for summary judgment, and grant the Commissioner's motion for summary

judgment.

                                   BACKGROUND

      The Report properly detailed the events giving rise to Gotcher's action against

the Commissioner. ECF 30, PgID 1147–50. The Court will adopt that portion of the

Report.

                                 LEGAL STANDARD

      Individuals who receive an adverse final decision from the Commissioner may

appeal the decision to a federal district court. 42 U.S.C. § 405(g). When reviewing a

case under § 405(g), the Court "must affirm the Commissioner's conclusions absent a

determination that the Commissioner has failed to apply the correct legal standards

or has made findings of fact unsupported by substantial evidence in the record."

Walters v. Comm'r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997) (citations omitted).

Substantial evidence consists of "more than a scintilla of evidence but less than a

preponderance" such that "a reasonable mind might accept [the evidence] as adequate

to support a conclusion." Cutlip v. Sec'y of Health & Human Servs., 25 F.3d 284, 286

(6th Cir. 1994) (citation omitted). An ALJ may consider the entire body of evidence

without directly addressing each piece in his decision. Loral Def. Sys.-Akron v.

N.L.R.B., 200 F.3d 436, 453 (6th Cir. 1999) (citation omitted). The ALJ is not required

to "make explicit credibility findings as to each bit of conflicting testimony, so long as




                                            2
his factual findings as a whole show that he implicitly resolved such conflicts." Id.

(internal quotations and citation omitted) (alteration omitted).

       Rule 72(b) governs the review of a magistrate judge's Report. The Court's

standard of review depends on whether a party files objections. The Court need not

undertake any review of portions of the Report to which no party has objected.

Thomas v. Arn, 474 U.S. 140, 149–50 (1985). De novo review is required, however, if

the parties "serve and file specific written objections to the proposed findings and

recommendations." Fed. R. Civ. P. 72(b)(2). When conducting a de novo review, the

Court "may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions." Fed. R. Civ.

P. 72(b)(3).

                                   DISCUSSION

       Gotcher objects to the magistrate judge's finding "that substantial evidence

supported the ALJ's finding that Gotcher was capable of performing the exertional

requirements of light work." ECF 31, PgID 1161. Gotcher's objection rehashes

arguments she already presented in her motion for summary judgment that the

Report addressed and rejected. Compare ECF 22, PgID 1092–1100 with ECF 31, PgID

1161–66. Gotcher's challenge was "not a proper objection to the [Report], as required

by Fed. R. Civ. P. 72(b), because it merely rehashes [Gotcher's] arguments." See

Bentley v. Colvin, No. 16-11314, 2017 WL 3768941, at *2 (E.D. Mich. Aug. 31, 2017)

(citing Davis v. Caruso, No. 07-10115, 2008 WL 540818, at *2 (E.D. Mich. Feb. 25,

2008)). The Court is therefore not obligated to address the objection. Markgraff v.



                                          3
Comm'r of Soc. Sec., No. 2:17-cv-10511, 2018 WL 654838 at *2 (E.D. Mich. Jan. 31.

2018) (citing Owens v. Comm'r of Soc. Sec., No. 1:12-CV-47, 2013 WL 1304470 (W.D.

Mich. Mar. 28, 2013)).

       But in any case, Gotcher's objection is misplaced. She claims that that the "ALJ

improperly accepted the findings of the State agency consultants who reviewed the

record before a significant worsening in Gotcher's condition, yet failed to acknowledge

that their opinions were based on a limited review of the record" and that "Gotcher's

ability to engage in minimal activities of daily living does not arise to substantial

evidence." ECF 31, PgID 1166–67.

       An "ALJ is charged with the responsibility of determining the RFC based on

[his] evaluation of the medical and non-medical evidence." Rudd v. Comm'r of Soc.

Sec., 531 F. App'x 719, 728 (6th Cir. 2013). The RFC can "be supported by substantial

evidence" even if no "physician offers an opinion consistent with that of the ALJ."

Mokbel-Aljahmi v. Comm'r of Soc. Sec., 732 F. App'x 395, 401 (6th Cir. 2018). Here,

the ALJ relied on Gotcher's medical records, her own statements to medical providers,

and state agency medical consultants when determining her RFC, ECF 14-2, PgID

67–72, and Gotcher did not put forth any specific evidence to rebut the conclusions.

The Court will affirm the ALJ and magistrate judge's conclusions because Gotcher

failed to meet her burden of demonstrating that she deserves a more restrictive RFC.

See Jordan v. Comm'r of Soc. Sec., 548 F.3d 417, 423 (6th Cir. 2008) (citation omitted)

("The claimant, however, retains the burden of proving her lack of residual functional

capacity.").



                                           4
      Gotcher also argues that the ALJ's reliance on state consultants' incomplete

review of the records was improper. See ECF 31, PgID 1162. She cites Blakely v.

Comm'r of Soc. Sec., 581 F.3d 399, 409 (6th Cir. 2009) for the proposition that the

"ALJ need[s] to indicate some awareness that a consultant's opinion was based on an

incomplete review of the record before deferring to that opinion." ECF 31, PgID 1162.

Although the ALJ gave some weight to the reports from Dr. George Keller, signed on

April 27, 2015, ECF 14-3, PgID 122–35 and Dr. Angela Saito, signed on July 7, 2016,

ECF 14-3, PgID 140–72, he did not fully rely on them, ECF 14-2, PgID 75–76. In fact,

the ALJ specifically acknowledged the limitations of the records. Id. at 76. The ALJ

also discussed Gotcher's post-state-evaluation treatment, including her March 2017,

MRI and her April, August, and October, 2017, appointments with Dr. Tupis. Id. at

73. He even noted that Gotcher "testified that she underwent a repair of her right

ACL and meniscus 14 days prior to the [administrative] hearing." Id. The ALJ's

references to the reports, including the dates of each individual report, indicate that

the ALJ was aware of the limitations of the opinions and that they were not based on

the full record that was before the ALJ.

      Gotcher takes issue with the ALJ's citation to her "daily activities as

substantial evidence for the [] finding that [her] subjective complaints were

inconsistent with her reported activities." ECF 31, PgID 1163. An ALJ, however, may

"consider household and social activities engaged in by the claimant in evaluating a

claimant's assertion of pain or ailments." Walters v. Comm'r of Soc. Sec., 127 F.3d

525, 532 (6th Cir. 1997) (citing Blacha v. Sec'y of Health and Human Servs., 927 F.2d



                                           5
228, 231 (6th Cir. 1990)). The ALJ did not err in considering Gotcher's reported

activities.

        Finally, Gotcher argues that the magistrate judge erred when she found that

the ALJ's analysis of Gotcher's cervical spine impairment was sufficient. ECF 31,

PgID 1165. Gotcher's argument is without merit. The ALJ discussed Gotcher's

lumbar spine MRI, disk fusion, steroid injections, and her four separate reports of 5/5

neuro-motor and bilateral upper extremity strength. ECF 14-2, PgID 73. The Court

finds that the ALJ's comprehensive report is adequate and will therefore overrule

Gotcher's objection.

                                   CONCLUSION

       The Court has carefully reviewed the parties' motions, the Report, and

Gotcher's objection. The Court will overrule Gotcher's objection, adopt the Report's

recommendation, grant the Commissioner's motion for summary judgment, and deny

Gotcher's motion for summary judgment.

                                      ORDER

       WHEREFORE, it is hereby ORDERED that Gotcher's objection [31] is

OVERRULED.

       IT IS FURTHER ORDERED that the magistrate judge's report and

recommendation [30] is ADOPTED.

       IT IS FURTHER ORDERED that Gotcher's motion for summary judgment

[22] is DENIED.




                                          6
      IT IS FURTHER ORDERED that the Commissioner's motion for summary

judgment [27] is GRANTED.

      SO ORDERED.

                                            s/Stephen J. Murphy, III
                                            STEPHEN J. MURPHY, III
                                            United States District Judge
Dated: November 27, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 27, 2019, by electronic and/or ordinary mail.


                                            s/David P. Parker
                                            Case Manager




                                        7
